DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/14/2021 has been entered. Claims 1-2, 4, 6, 10-16 are cancelled. New claims 21-31 are entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressing assembly” (120), “top plate” (153), “an access port” (25), “PA plates”, “SA plates”, “channel”, “mechanism connected between the pressing assembly and the stationary assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-31, 3, 5, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim subject matter of claims 22-24 which claims metal plates having two outer plates, two outer SA plates, and each of the SA plates has a channel to receive one of the PA plates fails to comply with the written description requirement. The specification describes the limitation “PA laminated plate” which is not shown from the drawing and does not seem to be part of the metal plates based on the originally filed specification. In addition, the SA plates nor a channel is described in the specification. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 13-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recite the limitation “piston” and “mechanism”. It is unclear from the specification if the mechanism is referring to the piston or not. Based on [0008] of the specification, the mechanism is interpreted as a piston. It is unclear since the claim states “a pressing assembly having a piston” and also the piston is connected between the pressing assembly and the stationary assembly. Clarification is required.
Claim 17 recite the limitation “at least one die”. It is unclear if it is referring to the dies in claim 1 or if it is a different die. For the purpose of examination, it is interpreted as one of the dies in claim 1. 
Claim 17 recites the limitation “the base top”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a base top” has not been previously cited. For the purpose of examination, it is interpreted as “the top plate” in claim 17.
Claim 22-24 recites the limitation “PA plates”, “SA plates”. It is unclear what the limitation is referring to. PA and SA are not known terms of art which hinders the understanding of the claims. 
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 7-9, 22-31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, claim 3 depends upon claim 26 which depends upon claims 25, 24, 23, 22. Claim 22 depends upon claim3. This is improper dependent form failing to further limit the claim subject matter of the claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Although claims 3, 5, 7-9, 22-31 have not been further treated on the merits as it relates to art, the claims as presently presented are not deemed allowable and clarification/correction of the claims under 35 USC 112 rejection is required to facilitate a clear understanding of the scope of the claimed invention before examined over prior art. See MPEP 2173.06 II.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ningbo (CN 201364650).
Regarding claim 21, Ningbo discloses an apparatus comprising components including: a main body (frame 1 and height adjusting mechanism 5; Figs. 1 and 2) having: a pressing assembly (height adjusting mechanism 5; Fig. 1); a stationary assembly (frame 1; Fig. 2); and a top plate (13; Fig. 2); at least two stationary dies (driving rollers 2, 3; Fig. 1) connected (all parts are connected to each other) perpendicular (see fig. 2: rollers 2, 3 are disposed into the page and 13 is horizontal to the page i.e. perpendicular) to the top plate through first and second bearing blocks ([0023] since rollers 2, 3 are attached to the supports 11,12 and supports don’t rotate with the rollers examiner interprets that the supports 11, 12 i.e. blocks are bearing blocks that connect to 13); and at least one sliding die (driven roller 4; Fig. 1) connected to the pressing assembly ([0024] 5) through a third bearing block (51).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo (CN 201364650) in view of Caporusso (US 20100281937) further in view of Mueller (US 3545372).
As best understood, regarding claim 17, Ningbo discloses an apparatus (Fig. 1; Abstract) comprising components including: a main body (frame 1 and height adjusting mechanism 5; Figs. 1 and 2) having: a pressing assembly (height adjusting mechanism 5; Fig. 1); a stationary assembly (frame 1; Fig. 2); and a top plate (13; Fig. 2); at least two stationary dies (driving rollers 2, 3; Fig. 1) each having a bearing block (since rollers 2, 3 are attached to the supports 11,12 and supports don’t rotate with the rollers examiner interprets that the supports 11, 12 i.e. blocks are bearing blocks) fixed to the stationary assembly and sized (via arc-shaped grooves 55; Figs. 1 and 4) to engage a pipe ([0025] tubular steel); at least one sliding die (driven roller 4; Fig. 1) configured to press the pipe against the stationary dies to bend the pipe, the die having a bearing block fixed to the pressing assembly ([0024] Fig. 1; wherein the bearing block is part of sliding plates 51); and a motor (7; Fig. 1) connected to at least one of the stationary ([0022]) or the sliding dies, wherein the apparatus is configured to pass through an access port in a disassembled configuration (the apparatus is small size and particularly convenient for disassembly, installation and transportation; [0009]), the sliding die is between the stationary 
Although Ningbo discloses the pressing assembly with bolts and nuts (52, 53), Ningbo fails to disclose a pressing assembly having a piston.
Caporusso teaches a similar apparatus comprising a stationary dies (1, 3) and a sliding die (2) with a pressing assembly (8) having a piston (hydraulic cylinder has a piston) for sliding the sliding die (see Fig. 1).
Since both references are concerned with pushing the sliding die with a pressing assembly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pressing assembly of Ningbo with the pressing assembly of Caporusso in order to easily control the movement of the sliding die by hydraulic force.
Ningbo fails to disclose the at least two stationary dies sized to engage a pipe having a diameter that ranges from inch to 3 inches; and wherein the access port having a diameter that ranges from 18 inches to 36 inches.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the apparatus handle a particular size range of pipe, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to configure the disassembled apparatus to fit through a particular size range of access port, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Mueller teaches of the main body having: stacked metal plates (plate stacks 21, 22; cross frame elements 23, 24; and frame structures 50 and 52; Figs. 1 and 2); multiple connectors (bolt members 25, 26; Fig. 1) mounted perpendicular to the stacked metal plates (Pg. 3, Lines 13-16; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to comprise the main body of Ningbo of stacked metal plates connected by perpendicular connectors as taught by Mueller since stacked metal plates with perpendicular connectors form a stronger structure where the metal plates are securely held together (Col. 1 line 69-75, Mueller).
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo (CN 201364650) in view of Bayle (US 20170182724).
Regarding claim 18, Ningbo discloses a method comprising providing components including a main body (frame 1 and height adjusting mechanism 5; Figs. 1 and 2) having: a pressing assembly (height adjusting mechanism 5; Fig. 1); a stationary assembly (frame 1; Fig. 2); and a top plate (13; Fig. 2); at least two stationary dies (driving rollers 2, 3; Fig. 1) connected (all parts are connected to each other) perpendicular (see fig. 2: rollers 2, 3 are disposed into the page and 13 is horizontal to the page i.e. perpendicular) to the top plate through first and second bearing block ([0023] since rollers 2, 3 are attached to the supports 11,12 and supports don’t rotate with the rollers examiner interprets that the supports 11, 12 i.e. blocks are bearing blocks that connect to 13); and at least one sliding die (driven roller 4; Fig. 1) connected to the pressing assembly ([0024] 5) through a third bearing block (51).

Bayle teaches a method comprising delivering the components ([0003] modules) of an apparatus (Fig.1) through an access port (narrow openings) and assemble inside a shielded box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the components of the apparatus of Ningbo to be delivered through the access port of a container in order to place the apparatus in a restricted and hostile environment (Title, Bayle). 
Regarding claim 19, Ningbo in view of Bayle teaches the method of claim 18. Ningbo fails to teach further comprising assembling the components into the apparatus of claim 1 in a tank.  
Bayle teaches assembling the components ([0003] modules into a shielded box) into the apparatus in a tank (examiner interprets a shielded box is a tank). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the components of the apparatus of Ningbo to be delivered through the access port of a tank i.e. shielded box and to assemble the components into the apparatus in order to place the apparatus in a restricted and hostile environment (Title, Bayle).
Regarding claim 20, Ningbo in view of Bayle teaches the method of claim 19 further comprising supplying pipe (Fig. 3 element 6 & [0014] steel pipes) to the apparatus.

Response to Arguments
03/14/2021 have been fully considered but they are not persuasive. No argument has been made. Applicant amended drawing has not been filed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725